Citation Nr: 0621406	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-39 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of a pension overpayment 
in the amount of $54,016.00.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from January 2003 
to January 2005.  He had 3 years and 1 month of active duty 
service, and 20 years and 7 months of inactive duty service 
prior to that period.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2002 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO) 
that denied the veteran's request for a waiver of a pension 
overpayment in the amount of $54,016.00.  The case is now 
ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

In the substantive appeal filed in November 2004, the veteran 
indicated that he had filed for bankruptcy and that he had 
named VA as one of his secured creditors in that proceeding.  
In subsequent correspondence associated with the claims file 
in December 2004, there was found evidence that the veteran 
had filed for Chapter 7 Bankruptcy in the United States 
Bankruptcy Court for the Northern District of Illinois, in 
Case Number 04-4107, and that he was scheduled to be 
discharged in bankruptcy in February 2005.  The claims file, 
however, does not contain a copy of a Discharge of the 
Debtors Order issued by the Bankruptcy Court.  

The Board construes the foregoing submissions as a challenge 
to the validity of the pension overpayment debt.  In essence, 
the veteran contends that the debt is no longer recoverable 
as it was discharged by the United States Bankruptcy Court.  
In the analysis of a waiver of indebtedness such as that 
currently at issue, VA must examine, sequentially, two 
potential bases for relief:  Validity of the debt, and waiver 
of the debt.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
Pursuant to these guidelines, the Board must defer a 
determination regarding waiver of recovery of the debt until 
the question of the validity and/or discharge of the debt in 
light of the bankruptcy proceeding has been resolved.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VBA AMC, RO, or the Committee, as 
deemed appropriate, should contact the 
veteran and request that he submit copies 
of all documents filed or issued in 
conjunction with the 2004 Chapter 7 
Bankruptcy case filed in the Northern 
District of Illinois (Case Number 04-
41707), including the Petition in 
Bankruptcy and any Discharge Orders.  To 
the extent feasible, the RO should assist 
the veteran in obtaining any information 
from the Bankruptcy Court.  It is noted 
in this regard that the veteran provided 
in his substantive appeal the name of the 
attorney who had assisted him in his 
bankruptcy proceeding.  All information 
obtained should be associated with the 
veteran's claims file.  

2.  The VBA AMC, RO, or Committee, as 
appropriate, should submit to District 
Counsel any information obtained, 
together with the veteran claims file.  
The VBA AMC, RO, or Committee should 
request a written opinion from District 
Counsel as to whether the veteran's 
pension overpayment debt continues to be 
a valid debt, and/or whether it was 
discharged in the foregoing bankruptcy 
proceeding.  Once obtained, the opinion 
should be associated with the veteran's 
claims file.  

3.  Thereafter, if the debt is determined 
to continue to be valid, the VBA AMC, RO, 
or Committee should issue a supplemental 
statement of the case to the veteran 
addressing the issue of the validity of 
the pension overpayment debt in light of 
the veteran's bankruptcy proceedings.  
All appropriate laws and regulations 
should be included.  The veteran should 
thereafter be given the requisite 
opportunity to respond.

The purpose of this remand is to ensure due process of law. 
The Board intimates no opinion, legal or factual, as to the 
disposition warranted by reason of this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


